DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Status of Claims
Claims 1 – 7 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2002/0113755) in view of Takahashi (US 2008/0297437).
As to claim 1 and claim 5, Lee discloses a head mounted display and a method, device comprising: a left screen that displays a left-eye image (first display device 41 of fig. 2); a right screen that displays a right-eye image (second display device 51 of fig. 2); a left lens that magnifies the left-eye image displayed on the left screen and presents 
the control unit causes the left-eye image acquired by the acquisition unit to be displayed from the display start position of the left-eye image on the left screen stored in the storage unit and causes the right-eye image acquired by the acquisition unit to be displayed from the display start position of the right-eye image on the right screen stored in the storage unit (drive control unit 42 of fig. 5, displays images on left and right screen according to start image position that has been provided [0065 – 0075]). 
Lee discloses head mounted display device working with a computer and computer transferring set interpupillary distance information to the main control unit 33, but does not explicitly disclose that the acquisition unit acquires the left-eye image 
In the same field of endeavor, Takahashi discloses providing left and right images to head mounted display [0043], which are images generated by an external apparatus (PC 102 of fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching so Lee and the teachings of Takahashi, such that images for HMD were generated by external device as disclosed by Takahashi, with motivation to provide a display device that decreases a shift between the viewpoints in the images (Takahashi, [0011]).
As to claim 2, Lee discloses a head mounted display comprising: a left screen that displays a left-eye image (first display device 41 of fig. 2); a right screen that displays a right-eye image (second display device 51 of fig. 2); a left lens that magnifies the left-eye image displayed on the left screen and presents the magnified left-eye image to a user (lens 48 of fig. 2, the lenses are to magnify images provided for the user's eyes [0011]); a right lens that magnifies the right-eye image displayed on the right screen and presents the magnified right-eye image to the user (lens 58 of fig. 2, the lenses are to magnify images provided for the user's eyes [0011]); a storage unit (main controller 33 outputs initial position information to drive control unit 42 [0046], [0071 – 0072], inherently, a bit/data storage is necessary); a generation unit (main controller 33 connected to external device [0043]); and a control unit (display control unit 42 of fig. 5), wherein the left screen has a portion exceeding a size of the left lens (view display area 
the control unit causes the left-eye image generated by the generation unit to be displayed from the display start position of the left-eye image on the left screen stored in the storage unit and causes the right-eye image generated by the generation unit to be displayed from the display start position of the right-eye image on the right screen stored in the storage unit (drive control unit 42 of fig. 5, displays images on left and right screen according to start image position that has been provided [0065 – 0075]), but does not explicitly disclose the generation unit generates the left-eye image having a size corresponding to the size of the left lens and the right-eye image having a size corresponding to the size of the right lens.
In the same field of endeavor, Takahashi discloses providing left and right images to head mounted display [0043], which are images generated by an external apparatus (PC 102 of fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching so Lee and the teachings of Takahashi, such that images for HMD were generated by generation unit comprising external device as disclosed by Takahashi, with motivation to provide a 
As to claim 3 (depended on 1) The head mounted display, wherein the control unit causes a predetermined image that is independent of the left-eye image to be displayed on an area of the left screen where the left-eye image is not displayed (displaying black image outside of the left-eye image by blocking transmission of not selected columns and rows [0065 – 0075]) and causes a predetermined 4Atty Docket No.: 545-953 image that is independent of the right-eye image to be displayed on an area of the right screen where the right-eye image is not displayed (displaying black image outside of the right-eye image by blocking transmission of not selected columns and rows [0065 – 0075]).  
As to claim 4 (dependent on 1), Lee discloses the head mounted display, wherein the control unit suppresses driving of a display element outside an area for displaying the left-eye image on the left screen while causing the left-eye image to be displayed by driving a display element in the area for displaying the left-eye image on the left screen (driving left display according to image position [0046], [0065 – 0075]), and  suppresses driving of a display element outside an area for displaying the right-eye image on the right screen while causing the right-eye image to be displayed by driving a display element in the area for displaying the right-eye image on the right screen (driving right display according to image position [0046], [0065 – 0075]).  
As to claim 6 (depended on 2) The head mounted display, wherein the control unit causes a predetermined image that is independent of the left-eye image to be displayed on an area of the left screen where the left-eye image is not displayed (displaying black image outside of the left-eye image by blocking transmission of not 
As to claim 7 (dependent on 2), Lee discloses the head mounted display, wherein the control unit suppresses driving of a display element outside an area for displaying the left-eye image on the left screen while causing the left-eye image to be displayed by driving a display element in the area for displaying the left-eye image on the left screen (driving left display according to image position [0046], [0065 – 0075]), and  suppresses driving of a display element outside an area for displaying the right-eye image on the right screen while causing the right-eye image to be displayed by driving a display element in the area for displaying the right-eye image on the right screen (driving right display according to image position [0046], [0065 – 0075]).  

Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive.
As to applicant’s argument that Lee fails to disclose: “the display start position of the left-eye image and the display start position of the right- eye image are set to different values depending on at least one of misalignment between the left screen and the right screen and misalignment between the left lens and the right lens” the Examiner respectfully disagrees. 


    PNG
    media_image1.png
    564
    591
    media_image1.png
    Greyscale



Therefore, Lee discloses a unit wherein, the display start position of the left-eye image and the display start position of the right- eye image are set to different values (display .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623